NUMBERS 13-13-00525-CV AND 13-14-00335-CV

                         COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


JUAN ANTONIO CORONADO,
FRANCISCO SOLIZ RAMIREZ,
ROBERTO RIVERA III, RUBEN
CONTRERAS,                                                             Appellants,

                                        v.

PETER ZAVALETTA, YOLANDA DE LEON,
FREEDOM COMMUNICATIONS, INC.
D/B/A THE BROWNSVILLE HERALD
AND VALLEY MORNING STAR,                                                Appellees.


                On appeal from the 357th District Court
                     of Cameron County, Texas.



                                   ORDER
          Before Justices Rodriguez, Garza, and Benavides
                          Order Per Curiam
    Appellants perfected an appeal from a judgment entered by the 357th District Court
of Cameron County, Texas in cause number 2008-03-1636-E. This cause is presently

before the Court on an unopposed “Motion to Dismiss the Appeal of Order Granting Peter

Zavaletta’s Motion for Summary Judgment.” Appellants no longer wish to appeal the trial

court’s ruling granting Peter Zavaletta’s motion for summary judgment and request

dismissal of the appeal of the trial court order granting Peter Zavaletta’s motion for

summary judgment.

       The appeal with respect to appellants and appellee Peter Zavaletta is hereby

SEVERED from the remainder of the appeal and placed into appellate cause number 13-

14-00335-CV styled Juan Antonio Coronado, Francisco Soliz Ramirez, Roberto Rivera

III, and Ruben Contreras v. Peter Zavaletta. The appeal with respect to appellants and

appellees Yolanda De Leon and Freedom Communications, Inc. d/b/a The Brownsville

Herald and Valley Morning Star remains docketed under the original cause number 13-

13-00525-CV.

                                                                  PER CURIAM

Delivered and filed this
17th day of July, 2014.




                                          2